In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo
                                    ________________________

                                        No. 07-22-00135-CR
                                    ________________________


                               ENRIQUE CUVILLIER, APPELLANT

                                                     V.

                                THE STATE OF TEXAS, APPELLEE



                               On Appeal from the 364th District Court
                                       Lubbock County, Texas
              Trial Court No. 2020-421,078, Honorable William R. Eichman II, Presiding


                                           December 21, 2022

                                  MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and YARBROUGH, JJ.

        Appellant, Enrique Cuvillier, appeals his conviction for murder, 1 a felony of the first

degree. In March 2022, he entered an open plea of guilty to murder. 2 After administering



        1   TEX. PENAL CODE ANN. § 19.02(b)(1).

       As part of his plea, appellant signed several plea papers, including a waiver of constitutional rights,
        2

agreement to stipulate, and judicial confession.
the requisite admonishments, the trial court accepted appellant’s plea. Following a

punishment hearing during which appellant pled “true” to the enhancement allegation, the

trial court sentenced him to a 70-year prison term. Appellant’s court-appointed appellate

counsel filed a motion to withdraw supported by an Anders3 brief. We grant counsel’s

motion to withdraw and affirm the judgment of the trial court.


       In support of his motion to withdraw, counsel certified that he conducted a

conscientious examination of the record, and in his opinion, it reflected no arguable basis

for reversing appellant’s conviction. Anders, 386 U.S. at 744-45; In re Schulman, 252

S.W.3d 403, 406 (Tex. Crim. App. 2008). Counsel explained why, under the controlling

authorities, the record supports that conclusion.                He further demonstrated that he

complied with the requirements of Anders and In re Schulman by 1) providing a copy of

the brief, motion to withdraw, and appellate record to appellant, 2) notifying appellant of

his right to file a pro se response, and 3) informing appellant of his right to file a pro se

petition for discretionary review. In re Schulman, 252 S.W.3d at 408. By letter, this Court

granted him an opportunity to exercise his right to file a response to counsel's brief.

Appellant requested an extension of time in which to file his response, which this Court

granted. The extended deadline was November 21, 2022. Despite the deadline’s lapse,

the Court has received, to date, neither the response nor any other communication from

appellant.




       3   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
        We independently examined the record to determine whether there were any non-

frivolous issues supporting reversal as required by In re Schulman. None were found.

So, after thoroughly reviewing the record and counsel’s brief, we 1) agree that there is no

plausible basis for reversal of appellant’s conviction, 2) affirm the trial court’s judgment,

and 3) grant counsel’s motion to withdraw. 4




                                                                     Brian Quinn
                                                                     Chief Justice


Do not publish.




        4 Within five days after the date of this opinion, appellate counsel shall 1) send appellant a copy of

the opinion and judgment and 2) inform appellant of his right to file a pro se petition for discretionary review.
See TEX. R. APP. P. 48.4. This duty is only informational and ministerial. It does not encompass or require
the rendition of legal advice or further representation.

                                                       3